Case 1:20-cv-00658-LMB-IDD Document 163 Filed 06/03/21 Page 1 of 1 PageID# 4271




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division



   BLUE FLAME MEDICAL LLC


                Plaintiff,

   V.                                                Civil Action No. l:20-cv-00658


   CHAIN BRIDGE BANK,N.A.,                           The Honorable Leonie Brinkema
   JOHN J. BROUGH,and
   DAVID M.EVINGER,

                Defendants^


   CHAIN BRIDGE BANK,N.A.

                 Third-Party Plaintiff,

   V.



   JPMORGAN CHASE BANK,N.A.

                 Third-Party Defendant,


                       ORDER GRANTING UNOPPOSED MOTION TO CONTINUE
            MOTION HEARING BY PLAINTIFF BLUE FLAME MEDICAL LLC


         For the reasons set forth in the Unopposed Motion to Continue Motion Hearing by Plaintiff

   Blue Flame Medical LLC, the motion is hereby GRANTED. It is further ORDERED that the

   hearing on the parties' motions for summaryjudgment(ECF Nos. 112,118,122,& 127)be and is

   continued until Friday, July 23, 2021 at 10:00 AM. The hearing will take place in person in

   Courtroom 700.


                IT IS SO ORDERED.




                                                                         /s/
                                                          Leonie M. BrinkeiKa                 jjf
                                                          United States District Judge
